Case 5:20-cv-11729-JEL-EAS ECF No. 4 filed 07/02/20   PageID.136   Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

BILLY JOE PAIGE,

     Plaintiff,                    Case No. 5:20-CV-11729
                                   Hon. Judith E. Levy
                                   United States District Court Judge
v.
HEIDI WASHINGTON,

     Defendant,
___________________________/

  OPINION AND ORDER TRANSFERRING CIVIL RIGHTS
COMPLAINT TO THE UNITED STATES DISTRICT COURT FOR
       THE WESTERN DISTRICT OF MICHIGAN

     Billy Joe Paige, (“plaintiff”), presently confined at the Carson City

Correctional Facility in Carson City, Michigan, filed a prisoner civil

rights complaint pursuant to 42 U.S.C. § 1983. In his application, filed

pro se, plaintiff claims that prison authorities at the Carson City

Correctional Facility have failed to undertake sufficient safeguards to

protect him and other inmates from contacting the Coronavirus.

Plaintiff also alleges that he may, in fact, have contracted the disease

himself. In the interests of justice, the Court concludes that the proper

venue for this action is in the Western District of Michigan and orders

that the case be immediately transferred to that district.
                                     1
Case 5:20-cv-11729-JEL-EAS ECF No. 4 filed 07/02/20   PageID.137   Page 2 of 4




                            I. DISCUSSION

     Venue for plaintiff’s complaint is not proper in this district. Venue

is in the judicial district where either all defendants reside or where the

claim arose. Al-Muhaymin v. Jones, 895 F. 2d 1147, 1148 (6th Cir.

1990); 28 U.S.C. § 1391(b). For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any

civil action to any other district or division where the action might have

been brought. See United States v. P.J. Dick, Inc., 79 F. Supp. 2d 803,

805-06 (E.D. Mich. 2000)(Gadola, J.); 28 U.S.C. § 1404(a). Venue of a

lawsuit may be transferred sua sponte for the convenience of parties or

witnesses. See Schultz v. Ary, 175 F. Supp. 2d 959, 964 (W.D. Mich.

2001).

     For the convenience of the parties and witnesses, as well as in the

interests of justice, the present matter must be transferred to the

Western District of Michigan. The primary factor in making the

determination to transfer venue is that all of the “operative facts” in

this case took place at the Carson City Correctional Facility, which is

located in the Western District of Michigan. See Pierce v. Coughlin, 806

F. Supp. 426, 428 (S.D.N.Y. 1992). The named defendant works in


                                     2
Case 5:20-cv-11729-JEL-EAS ECF No. 4 filed 07/02/20   PageID.138   Page 3 of 4




Lansing, Michigan, which is in Ingham County, which is also located in

the Western District of Michigan. Public officials “reside” in the county

where they perform their official duties. See O'Neill v. Battisti, 33 Ohio

Misc. 137, 472 F. 2d 789, 791 (6th Cir.1972). In cases in which a

plaintiff’s claims may require testimony or files that can be most easily

obtained at or near the plaintiff’s place of incarceration, “the district in

which the institution is located will ordinarily be the more convenient

forum.” See Joyner v. District of Columbia, 267 F. Supp. 2d 15, 20-21

(D.D.C. 2003)(quoting Starnes v. McGuire, 512 F. 2d 918, 931 (D.C.

Cir.1974)).

     Venue for plaintiff’s civil rights lawsuit is not proper in the

Eastern District of Michigan, because plaintiff has failed to allege that

any of the acts, events, or omissions which form the basis of his lawsuit

took place in this district. See Miles v. WTMX Radio, 15 F. App’x. 213,

215 (6th Cir. 2001). The Court concludes that venue in this § 1983

lawsuit lies in the United States District Court for the Western District

of Michigan, where plaintiff alleges that the civil rights violations

occurred.




                                      3
Case 5:20-cv-11729-JEL-EAS ECF No. 4 filed 07/02/20   PageID.139   Page 4 of 4




     The Court orders that the case be transferred to the Western

District of Michigan. “Given the significant liberty interests at stake,

the time-sensitivity” of plaintiff’s Coronavirus claims, as well as the

risks to plaintiff’s “health posed by the rapid spread of COVID-19,” the

Court “directs the Clerk to effectuate the transfer as soon as possible.”

Perry v. Washington, No. 2:20-CV-11478, 2020 WL 3077592, at * 2 (E.D.

Mich. June 10, 2020).

                                   II. ORDER

     Accordingly, the Court ORDERS the Clerk of the Court to transfer

this case to the United States District Court for the Western District of

Michigan pursuant to 28 U.S.C. § 1404(a).




                             s/Judith E. Levy
                             HONORABLE JUDITH E. LEVY
Dated: July 2, 2020          UNITED STATES DISTRICT JUDGE




                                     4
